Exhibit 10.6

EXHIBIT A

AMENDMENT OF THE

1st ENTERPRISE BANK

2006 STOCK INCENTIVE PLAN

JULY 31, 2014

Effective upon approval of the Compensation Committee of the Board of Directors
of CU Bancorp, the terms of the 1ST Enterprise Bank 2006 Stock Incentive Plan
(the “Plan”) are hereby amended as follows:

 

1. Section 6(c)(vi) of the Plan shall be deleted in its entirety and replaced
with following:

(vi) Method of Exercise; Payment. An Option may be exercised by ten (10) days
written notice delivered to the Bank stating the number of shares with respect
to which the Option is being exercised, together with the form of payment for
the exercise price. Except as otherwise provided below, the exercise price for
the number of Shares purchased pursuant to any Option shall be made (i) in cash,
by check or in cash equivalent, (ii) subject to applicable law and regulation,
by tender to the Bank, or attestation to the ownership, of Shares owned by
Optionee having a Fair Market Value not less than the exercise price, (iii) by
delivery of a properly executed notice of exercise together with irrevocable
instructions to a broker providing the assignment to the Bank of the proceeds of
a sale or loan with respect to some or all of the Shares being acquired upon the
exercise of the Option (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System, (iv) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (v) by an combination thereof. No fewer than ten
(10) shares may be purchased at one time unless the number purchased is the
total number which may be purchased under the Option.

 

2. Section 6(c)(viii) of the Plan shall be deleted in its entirety and replaced
with following:

(viii) Cessation of Employment.

(A) Incentive Option. With respect to any Incentive Option, except as provided
in Subsections 6(c)(i) above, if an Optionee ceases to be employed by or to
serve as a director of Bank or a subsidiary corporation for any reason other
than death, disability or cause such Optionee’s Option shall expire three
(3) months thereafter, and during such period after such Optionee ceases to be
an employee or director, such Option shall be exercisable only as to those
shares with respect to which installments, if any, had accrued as of the date on
which the



--------------------------------------------------------------------------------

Optionee ceased to be employed or ceased to serve as a director of the Bank or
such subsidiary corporation. Except as provided in Subsections 6(c)(i) above or
6(c)(ix) below, if an Optionee ceases to be employed by or ceases to serve as a
director of the Bank or a subsidiary corporation by reason of disability (within
the meaning of Section 22(e)(3) of the Code), such Optionee’s Option shall
expire not later than one (1) year thereafter, and during such period after such
Optionee ceases to be an employee or director such Option shall be exercisable
only as to those shares with respect to installments, if any, had accrued as of
the date on which the Optionee ceased to be employed by or ceased to service as
a director of the Bank on or such subsidiary corporation.

(B) Non-Qualified Option. With respect to any Non-Qualified Option, if an
Optionee ceases to be employed by or to serve as a director of Bank or a
subsidiary corporation for any reason other than death or cause such Optionee’s
Option shall expire on the last day of the Option Term, as specified by the
Board (or committee) in the Option Award Agreement (“Cessation of Employment
Exercise Period”), and during such period after such Optionee ceases to an
employee or director, such Option shall be exercisable only as to those shares
with respect to which installments, if any, had accrued as of the date on which
the Optionee ceased to be employed or ceased to serve as a director of the Bank
or such subsidiary corporation.

 

3. Section 6(c)(x) of the Plan shall be deleted in its entirety and replaced
with the following:

(x) Death of Optionee.

(A) Incentive Option. With respect to any Incentive Option, except as provided
in Subsection 6(c)(i) above, if any Optionee dies while employed by or serving
as a director of the Bank or a subsidiary corporation or during the three-month
or one-year period referred to in Subsection 6(c)(viii)(A) above, such
Optionee’s Option shall expire one (1) year after the date of such death. After
such death but before such expiration, the persons to whom the Optionee’s rights
under the Option shall have passed by Will or by applicable laws of decent and
distribution shall have the right to exercise such Option to the extent that
installments, if any, had accrued as of the date such Optionee’s death.

(B) Non-Qualified Option. With respect to any Non-Qualified Option, except as
provided in Subsection 6(c)(i) above, if any Optionee dies while employed by or
serving as a director of the Bank or a subsidiary corporation or during the
Cessation of Employment Exercise Period referred to in Subsection 6(c)(viii)(B)
above, such Optionee’s Option shall expire one (1) year after the date of such
death. After such death but before such expiration, the persons to whom the
Optionee’s rights under the Option shall have passed by Will or by applicable
laws of decent and distribution shall have the right to exercise such Option to
the extent that installments, if any, had accrued as of the date such Optionee’s
death.